Citation Nr: 1602753	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  11-23 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran was on active duty in the US Army from December 1972 to April 1981.  He passed away in June 2009.  Following his death, the Veteran's spouse submitted a claim for survivor's benefits.  Upon reviewing the claims folder, the RO granted dependency and indemnity compensation (DIC) benefits in the form of a pension.  However, entitlement to service connection for the cause of the Veteran's death was denied and the service member's widow appealed that action.  Subsequently, the Veteran's spouse died in April 2011.  The appellant who is the daughter of the Veteran and his widow filed a request to be substituted as the appellant for purposes of processing the claim to completion in accordance with the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151  (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 

Upon reviewing the record, in July 2011, the RO allowed the appellant's request for substitution for the appeal of her mother and the service member's spouse.  The appellant then timely perfected her appeal to the Board. 

This matter comes before the Board of Veterans' Appeals ("Board"), on appeal from a September 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  [It is noted that based on the home of record of the appellant, the Columbia, South Carolina, RO has jurisdiction over this matter.]  

Subsequent to the perfection of her appeal, the appellant proffered testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in January 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

The Board entered a Remand in August 2012 and this matter is again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the August 2012 Board Remand ("Remand"), the Appellant has five younger biological siblings.  On the Appellant's request for substitution, she stated that she was caring for her younger brothers and sisters.  The Remand instructed the Appellant to submit any legal documentation showing that she had been named guardian or custodian of her siblings.  The Appellant has since submitted an August 2011 court order of the State of South Carolina which granted the Appellant custody of the five younger, and then all minor, siblings.  The Board observes that three of the younger children are now over the age of 18.

In the Remand, the Board also noted that under the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (creating a new 38 U.S.C. § 5121A  allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008), all six children are eligible to file a request for substitution.  In July 2011, the RO received from each one of the five then minor children, not including the appellant, a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  However, no additional contact consistent with due process occurred between the RO and the five then minor children.  In March 2014, the five children again filed VA Form 21-534.

As the Remand explained, if a valid substitution of the appellee is made, this will continue to be a simultaneously contested claim.  Certain procedures for contested claims are set out in 38 C.F.R. §§ 19.100-19.102 (2015).  Specifically, all interested parties will be notified of the action taken by the agency of original jurisdiction and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  All interested parties and their representatives will also be furnished a copy of the statement of the case.  Finally, the content of the substantive appeal will be furnished to the other contesting party.  In this case, it does not appear that the five younger siblings ever received a copy of the statement of the case or notice of the content of the substantive appeal. 

A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2015).  Under 38 C.F.R. § 19.100  (2015), all interested parties are to be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim, and of the right and time limit for initiating appeal, as well as both hearing and representation rights.  Under 38 C.F.R. § 19.101  (2015), upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties are to be furnished with a copy of the statement of the case (SOC). 

It remains very unclear from the record whether all of the special procedures related to the development, authorization, and notification of contested claims have been performed, despite the Remand's instructions that this be completed.  As such, an additional remand is unfortunately required.  

In addition, the Remand ordered that outstanding VA and/or private medical records be obtained and associated with the claims file.  As certain records remain outstanding, a remand is required for this purpose as well.

Further, the Remand ordered that a VA examination be conducted and a VA examiner's opinion was offered in June 2015.  The June 2015 opinion states that there is no indication of renal condition, proteinuria or hypertension while in service.  However, within the STRs, a July 1973 treatment notes states that the Veteran was experiencing pain over his kidney area and noticed frequency in urination.  In an April 1980 dental patient health questionnaire, the Veteran indicated that he suffered from an anemia/ blood condition and kidney condition.  In the Veteran's March 1981 separation examination, the Veteran indicated that he suffered from high or low blood pressure.  As such, the Board finds a new VA examination required to profer an adequate opinion in consideration of the full record to include the STRs.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC will make a determination as to whether it should follow the contested claims procedures of 38 C.F.R. §§ 19.100-19 .102, 20.500-20.504 (2015) and the VA Adjudication Manual, M21-1MR Part III, Subpart vi, Chapter 6, in the appellant's claim for the purposes of establishing entitlement to VA death benefits, in which the contesting parties could be the appellant and the five younger (two minor) children (separately and apart).  If it is determined that this is a contested claim, the appropriate documents should be provided to all parties and any procedural defects that are found should be remedied.  All determinations made on this issue should be include in the claims folder for review and any documents obtained as a result of this action should also be included in the claims folder.

2.  Based on the submission by the younger children, two which remain minors, of the five VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, dated July 2011 and March 2014, a determination should be made as to whether the other children and the appellant are filing a claim for substitution as a "joint class of potential substitutes" or whether each person is filing separate actions with respect to substitution.  If it is determined that the five younger children along with the appellant are filing a claim for substitution as a joint class of potential substitutes, the RO/AMC must make a determination as to whether the appellant should be named as the substitute representing the class or whether a minor child (two remaining) should be named as the substitute representing the class given the biological age of the appellant.  The RO/AMC must provide to all of the parties notification of any action taken with respect to the substitution determination in accordance with BVA Fast Letter 10-30, dated August 10, 2010, and 38 C.F.R. § 3.103(b)(1)  (2015). 

3.  The RO/AMC must review all actions and ensure that all due process and notification requirements have been met and complied therewith. Again, a copy of all documents produced should be included in the claims folder for review. 

4.  The RO/AMC shall provide to the appellant(s) all notification action required by the VCAA. Any notice given, or action taken thereafter, must comply with current, controlling legal guidance. In the letter to the appellant, the RO/AMC must specifically address the elements required under Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, the letter should inform the appellant of the Veteran's service-connected disabilities, explain the evidence and information required to substantiate her claim for benefits, and address the arguments made by the appellant with respect to her claim. A copy of all correspondence must be included in the claims file for review. The appellant should also be invited to submit any pertinent evidence in her possession. A copy of all correspondence to the appellant should be included in the claims folder for review. 

5.  The AMC/RO should obtain copies of all medical records of the Veteran from all sources, including VA records, (not already in the claims folder) should then be requested.  Of interest are any records that may be located at the office of Dr. Michael A. Addison of Orangeburg, South Carolina, and the office of Dr. Brian W. Kendall of Orangeburg, South Carolina.  The RO/AMC is hereby put on notice that when the appellant's mother initially filed her claim for benefits, the appellant's mother indicated that she sent copies of medical records of the Veteran to the RO for inclusion in the claims folder.  Those records are not of record and as such, a search should be instituted by the appropriate personnel to see if those medical records can be obtained and included in the claims folder for review.  All records obtained should be added to the claims folder, to include paper copies of all of the Veteran's VA treatment records (CAPRI and electronic records).

If any private medical care provider informs the VA that it cannot provide the requested records without a release from the Veteran or from someone who has been given a power of attorney, the RO/AMC should contact the medical care provider and explain the unique and peculiar situation involved with this claim and ask whether an exception can be made and the requested records released to the VA for review.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2015). 

6.  Only after all of the service member's records have been obtained and included in the claims folder, the RO/AMC should arrange for the Veteran's records to be reviewed by a medical doctor.  The review should not be accomplished by the VA medical provider who wrote the VA opinion of January 2011 or June 2015, contained in the claims folder.  The claims folder and a copy of this remand are to be made available to the reviewer to review prior to the review.  The reviewer should be requested to review the claims folder and state that this has been accomplished in the examination report. 

The reviewer is asked to express an opinion concerning whether the Veteran's cause of death is at least as likely as not related to any condition from which he may have suffered therefrom while he was on active duty.  The examiner is asked to opine whether it is at least as likely as not that a possible service-connected disability or disabilities caused or contributed to cause the Veteran's death, or whether his death was related to a disability or disorder that was not related to or caused by his military service or any incidents therein.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions. 

It would be helpful if the reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favour of that conclusion as it to find against it.

The reviewer should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination, for example, does the reviewer lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified reviewer should provide an opinion. If the reviewer cannot provide an opinion because it cannot be determined from current medical knowledge, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

As stated, the medical reviewer must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the reviewer's conclusions.  In the doctor's report, the reviewer must specifically discuss the appellant's contentions along with the contentions made by the appellant's mother prior to her death.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The result proffered by the reviewer should reference the claims folders and any inconsistent past diagnoses or conclusions given therein.  The reviewer is also requested to specifically comment on the excerpts and treatises provided by the appellant.  Additionally, if the reviewer either agrees or disagrees with the assessments made by the private doctors (letter by Dr. B. W. Kendall of May 24, 2012, and letter by Dr. M. A. Addison of November 26, 2010), it is requested that a full discussion of why he or she agrees/disagrees with those assessments be made.  If the reviewer disagrees with the assessment made by the VA doctor in January 2011 and/or June 2015, it is requested that a full discussion of why he or she disagrees with that assessment also be made.  

The reviewer is asked to fully consider the STRs, including a July 1973 treatment note which states that the Veteran was experiencing pain over his kidney area and noticed frequency in urination, an April 1980 dental patient health questionnaire where the Veteran indicated that he suffered from an anemia/ blood condition and kidney condition, and the Veteran's March 1981 separation examination, in which the Veteran indicated that he suffered from high or low blood pressure.  

If the reviewer relies on any medical treatises or other medical scholarship, it is requested that those reference materials be so noted in the response.   Additionally, if the reviewer concludes that the Veteran's death was not service-related, the reviewer must explain in detail the reasoning behind this determination.

The results proffered by the reviewer must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

7.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the requested doctor's opinion.  If the report does not include fully detailed responses to the questions/comments asked therefor, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2015) and Stegall v. West, 11 Vet. App. 268 (1998). 

8.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

